UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                        v.

                                   Airman Basic STEVIE R. BARING
                                        United States Air Force

                                                 ACM S32230

                                              11 February 2015

            Sentence adjudged 29 August 2013 by SPCM convened at Joint Base
            Charleston, South Carolina. Military Judge: Matthew P. Stoffel.

            Approved Sentence: Confinement for 12 months, forfeiture of $1010 pay
            per month for 12 months, and a reprimand.

            Appellate Counsel for the Appellant: Captain Travis L. Vaughan.

            Appellate Counsel for the United States: Daniel J. Breen and Gerald R.
            Bruce, Esquire.

                                                     Before

                                    ALLRED, HECKER, and TELLER
                                       Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.




PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred.* Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).




*
 The court notes that the court-martial order (CMO) dated 5 February 2014 incorrectly identifies the Military Judge
as Shaun S. Speranza, whereas the Military Judge was Matthew P. Stoffel. The court orders the promulgation of a
corrected CMO.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM S32230